DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on December 9, 2020. Claims 14 and 25 have been cancelled. Claims 3, 4, 8, 16, 17, 20, 26, 27, 29 and 30 have been withdrawn.

Response to Arguments
Applicant's arguments filed on December 9, 2020 have been fully considered but they are not persuasive. 
As to pages 9-11 of Applicant’s arguments, Applicant argued that the prior art to Sandvik fails to disclose the showerhead assembly comprising a plurality of fluidic devices, the fluidic devices configured to produce first and second fans of water within first and second diverging planes, the first diverging plane directing the first fan of water away from the center of the showerhead , and the second diverging plane directing the second fan of water toward the center of the showerhead. However, the Examiner respectfully disagrees. As shown in the annotated figure below, Sandvik discloses a cone-shaped spray 32. The cone-shaped spray is formed by two parts with respect to the central axis of the cone-shaped spray, which are interpreted as first and second fans of water. The left side/first fan of water is in divergent away from the center of the showerhead and the right side/second fan of water is in divergent toward the center of the showerhead. Therefore the argument is not persuasive.


    PNG
    media_image1.png
    247
    555
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    585
    941
    media_image2.png
    Greyscale










 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 7, 10-13, 18, 19, 22, 23, 24 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lev (US 7,360,723 B2) in view of Russell et al. (US 2006/0108442 A1), Gopalan et al. (US 2008/0011868 A1) and Sandvik (US 6,042,027).
With regard to claim 1, Lev discloses a showerhead assembly (10) comprising: a base showerhead (14 and 16) defining a center opening (26); a handshower (30) receivable within the center opening (26) and removably coupled (Col. 2 lines 66-67) to the base showerhead (14 and 16), a plurality of fluidic devices (32, Col. 4 lines 19-20) supported by the handshower (30), and a plurality of different fluidic devices (20) supported by the base showerhead (14/16) proximate a periphery of the center opening (Fig. 2 shows fluidic devices 20 are proximate to periphery of center opening 26)..
Lev further discloses the plurality of fluidic devices (20/32) are optionally formed in any desired pattern or arrangement, and can also be provided in different sizes and spray dispersion patterns within the skill of one in the ordinary art (Col. 3 lines 25-29).					However, Lev does not disclose that the plurality of fluidic devices supported by the handshower are a plurality of two dimensional fluidic devices, each of the two dimensional 
Russell teaches a plurality of fluidic devices for showerhead, each of the two dimensional fluidic devices including an oscillator (4A-4D, Fig. 9A) received within a housing (2, Fig. 9A), the oscillator (4A-4D) configured to produce a fan of water within a plane by oscillating the water about a center axis (Para. [0063, 0076] oscillators with differing fan angles in reference to Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lev, by replacing the plurality of fluidic devices supported by the handshower of Lev with the two dimensional fluidic devices (4A-4D) as taught by Russell, for the benefit of providing massaging spray in low flow rate (Para. [0074]).
However, Lev does not disclose that the plurality of fluidic devices supported by the base showerhead are a plurality of three dimensional fluidic devices, each of the three dimensional fluidic devices including an oscillator received within a housing, the oscillator configured to produce a plurality of fans of water within diverging planes, the water oscillating within each of the planes about a center axis.
Gopalan teaches a plurality of fluidic devices for showerhead (Para. [0041]), each of the three dimensional fluidic devices (1) including an oscillator (Fig. 5 and Para. [0003]) received within a housing (20, see Fig. 6), the oscillator (1) configured to produce first and second fans of water within first and second diverging planes (Fig. 5 diverging from angle Ɵ), the first and second fans of water oscillating within each of the first and second diverging planes about a center plane (Para. [0021]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lev, by replacing the plurality of fluidic devices supported by the base showerhead of Lev with the three dimensional fluidic devices (1) and the housing (20) as 
However, Lev does not disclose that the first diverging plane directing the first fan of water away from the center opening, and the second diverging plane directing the second fan of water toward the center opening.
Sandvik teaches a showerhead assembly (10) comprising a plurality of fluidic devices (22), the fluidic devices (22) configured to produce first and second fans of water within first and second diverging planes (Col. 4 lines 10-25 and Fig. 4), the first diverging plane (see Fig. 4, left diverging line of 32) directing the first fan of water away from the center of the showerhead (10), and the second diverging plane (see Fig. 4, right diverging line of 32) directing the second fan of water toward the center of the showerhead (10).
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lev, by arranging the plurality of fluidic devices supported by the base showerhead of Lev with the first and the second diverging planes (32) as taught by Sandvik, for the benefit of producing diverging spray streams to the user with a different effect the closer or farther away they are from the shower head. The closer the user stands to the shower head, the more pronounced the temperature difference will be, since the sprays will not yet over lap and mix (Col. 4 lines 21-25).
With regard to claim 5, the device of Lev as modified by Russell, Gopalan and Sandvik discloses the invention as disclosed in the rejection of claim 1 above. Lev further discloses a diverter valve (18) supported by the base showerhead (Fig. 1) and configured to control water flow from an inlet (16) to one of the two dimensional fluidic devices of the handshower (30), the three dimensional fluidic devices of the base showerhead (14/16), and both the two dimensional fluidic devices and the three dimensional fluidic devices (Col. 3 lines 14-21).
With regard to claim 7, the device of Lev as modified by Russell, Gopalan and Sandvik discloses the invention as disclosed in the rejection of claim 1 above. Lev further discloses the 
With regard to claim 10, device of Lev as modified by Russell, Gopalan and Sandvik discloses the invention as disclosed in the rejection above. Lev further discloses wherein the base showerhead (14) includes an arcuate housing (Fig. 2 shows base showerhead 14 has arcuate circumference) defining a center opening (28) for receiving a sprayhead housing (Fig. 2) of the handshower (30).
With regard to claim 11, device of Lev as modified by Russell, Gopalan and Sandvik discloses the invention as disclosed in the rejection above. Lev further discloses wherein the arcuate housing (Fig. 2) of the base showerhead (14) includes a tapered docking collar (27/28, see Fig. 2), and the handshower (30) includes a handle (Fig. 1) coupled to the sprayhead housing (Fig. 1) and including a neck (tapered section of handshower 30, see Fig. 1) configured to be releasably received within the tapered docking collar (Fig. 2 and Col. 3 line 61 – Col. 4 line 4).
With regard to claim 12, Lev discloses a showerhead assembly (10) comprising: a first fluid dispensing unit (14) including an opening (26) and a plurality of fluidic devices (20) circumferentially spaced around the opening (26 and see figure below), and a second fluid dispensing unit (30) removably coupled within the opening (26) of the first fluid dispensing unit (14) and including a plurality of different fluidic devices (32, Col. 4 lines 19-20).

    PNG
    media_image3.png
    647
    662
    media_image3.png
    Greyscale

Lev further discloses the first and second plurality of fluidic devices (20/32) are optionally formed in any desired pattern or arrangement, and can also be provided in different sizes and spray dispersion patterns within the skill of one in the ordinary art (Col. 3 lines 25-29).			However, Lev does not disclose that the first fluid dispensing unit including a plurality of three dimensional fluidic devices, each of the three dimensional fluidic devices including an oscillator received within a housing, the oscillator configured to produce a plurality of fans of water within diverging planes, the water oscillating within each of the planes about a center axis.
Gopalan teaches a plurality of fluidic devices for showerhead (Para. [0041]), each of the three dimensional fluidic devices (1) including an oscillator (Fig. 5 and Para. [0003]) received within a housing (20, see Fig. 6), the oscillator (1) configured to produce first and second fans of water within first and second diverging planes (Fig. 5 diverging from angle Ɵ), the first and second fans of water oscillating within each of the first and second diverging planes about a center plane (Para. [0021]).

However, Lev does not disclose that the first diverging plane directing the first fan of water away from the center opening, and the second diverging plane directing the second fan of water toward the opening.
Sandvik teaches a showerhead assembly (10) comprising a plurality of fluidic devices (22), the fluidic devices (22) configured to produce first and second fans of water within first and second diverging planes (Col. 4 lines 10-25 and Fig. 4), the first diverging plane (see Fig. 4, left diverging line of 32) directing the first fan of water away from the center of the showerhead (10), and the second diverging plane (see Fig. 4, right diverging line of 32) directing the second fan of water toward the center of the showerhead (10).
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lev, by arranging the plurality of fluidic devices supported by the base showerhead of Lev with the first and the second diverging planes (32) as taught by Sandvik, for the benefit of producing diverging spray streams to the user with a different effect the closer or farther away they are from the shower head. The closer the user stands to the shower head, the more pronounced the temperature difference will be, since the sprays will not yet over lap and mix (Col. 4 lines 21-25).
Russell teaches a fluid dispensing unit including a plurality of two dimensional fluidic devices (4A-4D, Fig. 9A), each of the two dimensional fluidic devices including an oscillator (4A-4D, Fig. 9A) received within a housing (2, Fig. 9A), the oscillator (4A-4D) configured to produce a fan of water within a plane by oscillating the water about a center axis (Para. [0063, 0076] oscillators with differing fan angles in reference to Fig. 1).

With regard to claim 13, the device of Lev as modified by Russell, Gopalan and Sandvik discloses the invention as disclosed in the rejection of claim 12 above. Lev further discloses wherein the first fluid dispensing unit (14) comprises a base showerhead (Fig. 1), and the second fluid dispensing unit (30) comprises a handshower (Fig. 2).
With regard to claim 18, the device of Lev as modified by Russell, Gopalan and Sandvik discloses the invention as disclosed in the rejection of claim 12 above. Lev further discloses a diverter valve (18) supported by the base showerhead (Fig. 1) and configured to control water flow from an inlet (16) to one of the two dimensional fluidic devices of the handshower (30), the three dimensional fluidic devices of the base showerhead (14/16), and both the two dimensional fluidic devices and the three dimensional fluidic devices (Col. 3 lines 14-21]).
With regard to claim 19, the device of Lev as modified by Russell, Gopalan and Sandvik discloses the invention as disclosed in the rejection of claim 12 above. Lev further discloses the handshower further includes a flow control valve (18) configured to control the flow of rate of water delivered to the two dimensional fluidic device supported by the handshower (Col. 3 lines 14-21).
With regard to claim 22, device of Lev as modified by Russell, Gopalan and Sandvik discloses the invention as disclosed in the rejection of claim 13 above. Lev further discloses wherein the base showerhead (14) includes an arcuate housing (Fig. 2 shows base showerhead 14 has arcuate circumference) defining a center opening (28) for receiving a sprayhead housing (Fig. 2) of the handshower (30).
With regard to claim 23, device of Lev as modified by Russell, Gopalan and Sandvik discloses the invention as disclosed in the rejection of claim 22 above. Lev further discloses 
With regard to claim 24, Lev discloses a showerhead assembly (10) comprising: a base including a fixed showerhead (14 and 16 fixed to the wall-mount, see Fig. 1) defining a center opening (26) and a plurality of different fluidic devices (20) supported by the fixed showerhead (14/16) proximate a periphery of the center opening (26, see Fig. 1); a handshower (30) receivable within the center opening (26, Fig. 1) and removably coupled (Col. 2 lines 66-67) to the base (14 and 16), a plurality of fluidic devices (32, Col. 4 lines 19-20) supported by the handshower (30), a flow control valve (18) configured to control the flow rate of water delivered to the two dimensional fluidic devices supported by the handshower (Col. 3 lines 14-21).
Lev further discloses the plurality of fluidic devices (20/32) are optionally formed in any desired pattern or arrangement, and can also be provided in different sizes and spray dispersion patterns within the skill of one in the ordinary art (Col. 3 lines 25-29).					However, Lev does not disclose that the plurality of fluidic devices supported by the handshower are a plurality of two dimensional fluidic devices, each of the two dimensional fluidic devices including an oscillator received within a housing, the oscillator configured to produce a fan of water within a plane by oscillating the water about a center axis..
Russell teaches a plurality of fluidic devices for showerhead, each of the two dimensional fluidic devices including an oscillator (4A-4D, Fig. 9A) received within a housing (2, Fig. 9A), the oscillator (4A-4D) configured to produce a fan of water within a plane by oscillating the water about a center axis (Para. [0063, 0076] oscillators with differing fan angles in reference to Fig. 1).

However, Lev does not disclose that the plurality of fluidic devices supported by the base showerhead are a plurality of three dimensional fluidic devices, each of the three dimensional fluidic devices including an oscillator received within a housing, the oscillator configured to produce a plurality of fans of water within diverging planes, the water oscillating within each of the planes about a center axis.
Gopalan teaches a plurality of fluidic devices for showerhead (Para. [0041]), each of the three dimensional fluidic devices (1) including an oscillator (Fig. 5 and Para. [0003]) received within a housing (20, see Fig. 6), the oscillator (1) configured to produce first and second fans of water within first and second diverging planes (Fig. 5 diverging from angle Ɵ), the first and second fans of water oscillating within each of the first and second diverging planes about a center plane (Para. [0021]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lev, by replacing the plurality of fluidic devices supported by the base showerhead of Lev with the three dimensional fluidic devices (1) and the housing (20) as taught by Gopalan, for the benefit of allowing a user to better direct and control the location of the areas being wetted by the sprays from such devices (Para. [0018]).
However, Lev does not disclose that the first diverging plane directing the first fan of water away from the center opening, and the second diverging plane directing the second fan of water toward the center opening.
Sandvik teaches a showerhead assembly (10) comprising a plurality of fluidic devices (22), the fluidic devices (22) configured to produce first and second fans of water within first and second diverging planes (Col. 4 lines 10-25 and Fig. 4), the first diverging plane (see Fig. 4, left 
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lev, by arranging the plurality of fluidic devices supported by the base showerhead of Lev with the first and the second diverging planes (32) as taught by Sandvik, for the benefit of producing diverging spray streams to the user with a different effect the closer or farther away they are from the shower head. The closer the user stands to the shower head, the more pronounced the temperature difference will be, since the sprays will not yet over lap and mix (Col. 4 lines 21-25).
With regard to claim 31, the device of Lev as modified by Russell, Gopalan and Sandvik discloses the invention as disclosed in the rejection of claim 1 above. The device of Lev as modified by Gopalan further discloses the plurality of three dimensional fluidic devices (1 taught by Gopalan) supported by the base showerhead (14 of Lev) are positioned around the handshower (30 of Lev) when the handshower (30 of Lev) is removably coupled to the base showerhead (14 of Lev, see Fig. 1).
Claims 2 and 15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lev in view of Russell, Gopalan and Sandvik as applied to claims 1 and 12 above, and further in view of Genord et al. (US 2009/0007330 A1).
With regard to claim 2, the device of Lev as modified by Russell, Gopalan and Sandvik discloses the invention as disclosed in the rejection of claim 1 above. However, they do not disclose that a magnet supported by one of the base showerhead and the handshower, and a magnetically attractive member supported by the other one of the handshower and the base showerhead, wherein the magnet attracts the magnetically attractive member to hold the handshower relative to the base showerhead.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lev, by employing the magnetically attractive member (40/50)) as taught by Genord, for the benefit of permitting the user to easily disengage the handshower from the base of the showerhead when applying force to the handle (Para. [0025]). 
With regard to claim 15, the device of Lev as modified by Russell, Gopalan and Sandvik discloses the invention as disclosed in the rejection of claim 12 above. However, they do not disclose that a magnet supported by one of the base showerhead and the handshower, and a magnetically attractive member supported by the other one of the handshower and the base showerhead, wherein the magnet attracts the magnetically attractive member to hold the handshower relative to the base showerhead.
Genord teaches a showerhead assembly (10) comprising a magnet (40) supported by one of the base showerhead (Fig. 1) and the handshower, and a magnetically attractive member (plate 50) supported by the other one of the handshower (Par. 0023 magnet 40 attracts the plate 50 toward the fixed spray head 18 to hold the handheld shower 12 relative to the fixed spray head 18) and the base showerhead, wherein the magnet (40) attracts the magnetically attractive member (plate 50) to hold the handshower (12 and 112) relative to the base showerhead (18, Para. [0023]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lev as modified by Russell and Gopalan, by employing the . 
Claims 6, 9, 21, 28, 32 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lev in view of Russell, Gopalan and Sandvik as applied to claims 1, 12 and 24 above, and further in view of Miller et al. (US 2006/0219822 A1).
With regard to claim 6, the device of Lev as modified by Russell, Gopalan and Sandvik discloses the invention as disclosed in the rejection of claim 1 above, Lev further discloses an inlet (16) supported by the base showerhead (Fig. 1) and configured to be fluidly coupled to a water supply (Col. 1 lines 60-61).		
However, they do not disclose a flow restrictor supported by the base showerhead and configured to limit the flow rate of water through the inlet to no greater than 2.5 gallons per minute. 		
Miller teaches a low flow showerhead (Para. [0034]) wherein a flow restrictor (18) supported by the showerhead (Fig. 2) and configured to limit the flow rate of water through the inlet to no greater than 2.5 gallons per minute (Para. [0034]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lev, by including the flow restrictor (18) as taught by Miller to the base showerhead of Lev, for the benefit of improving low flow rate showerhead and assembly that reduces the flow of water through the showerhead, yet maintains a desirable feeling shower.		
With regard to claims 9 and 21, the device of Lev as modified by Russell, Gopalan and Sandvik discloses the invention as disclosed in the rejection of claims 1 and 12 respectively above. Lev further discloses the handshower (30) includes a housing (Fig. 3) having a front shell (front of 30, Fig. 3) coupled to a rear shell (back of 30, Fig. 3).			

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lev as modified by Russell, by including the plurality of water shields (26/30/44/46/48) as taught by Miller connected to the two dimensional fluidic devices of Russell, for the benefit of sealing water escaping from the housings, as a result, water leak can be prevented.	
With regard to claim 28, the device of Lev as modified by Russell, Gopalan and Sandvik discloses the invention as disclosed in the rejection of claim 24 above. Lev further discloses the handshower (30) includes a housing (Fig. 3) having a front shell (front of 30, Fig. 3) coupled to a rear shell (back of 30, Fig. 3).			
However, they do not disclose a waterway in fluid communication with inlets of the two dimensional fluidic devices, and a plurality of water shields supported by the rear shell and extending at least partially around three sides of the two dimensional fluidic devices to direct water toward the inlets of the two dimensional fluidic device.						Miller teaches a showerhead (10, Fig. 1) includes a housing (20/34) having a front shell (34) coupled to a rear shell (20), a waterway (flow path between 14 and 36, see Fig. 3A) in fluid communication with inlets of the two dimensional fluidic devices (inlets of fluid oscillators, see Fig. 3A), and a plurality of water shields (26/30/44/46/48, see Fig. 2) supported by the rear shell 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lev as modified by Russell, by including the plurality of water shields (26/30/44/46/48) as taught by Miller connected to the two dimensional fluidic devices of Russell, for the benefit of sealing water escaping from the housings, as a result, water leak can be prevented.	
With regard to claim 32, the device of Lev as modified Russell, Gopalan, Sandvik and Miller discloses the invention as disclosed in the rejection of claim 28 above. Miller further discloses wherein each of the plurality of water shields (26/30/44/46/48) comprise a rear wall (base plate of 30, see Fig. 2) and a pair of side walls (sidewall of 30 and sidewall of 26, see Fig. 3A) extending into the waterway (flow path between 14 and 36, see Fig. 3A).
With regard to claim 33, the device of Lev as modified Russell, Gopalan and Sandvik discloses the invention as disclosed in the rejection of claim 1 above. However, Lev does not disclose the base showerhead includes a first spray face having first projections formed therein, the first projections providing a substantially constant cross-sectional flow area; the handshower includes a second spray face having second projections formed therein, the second projections providing a substantially constant cross-sectional flow area; the plurality of two dimensional fluidic devices are supported outwardly from the second spray face of the handshower, inlets of the two dimensional fluidic devices are supported substantially flush with an inwardly facing surface of the second spray face, the two dimensional fluidic devices being received in the second projections; and the plurality of three dimensional fluid devices are supported outwardly from the first spray face of the base showerhead, inlets of the three dimensional fluidic devices 
Miller further teaches that the showerhead (10) includes a spray face (figure below) having projections (figure below) formed therein, the projections providing a substantially constant cross-sectional flow area (figure below); the plurality of fluidic devices (oscillators, figure below) are supported outwardly from the spray face (figure below, because fluidic devices are inserted into projections, which is positioned outwardly from the spray face) of the showerhead, inlets of the fluidic devices (figure below) are supported substantially flush with an inwardly facing surface of the spray face (figure below), the fluidic devices being received in the first projections (figure below).		
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lev, by employing the flow engine (32) as taught by Miller to the base showerhead and the handshower of Lev, for the benefit of enclosing fluidic oscillators to achieve a fan angle, shape, and/or articulate a water spray (Para. [0028]).			

    PNG
    media_image4.png
    576
    696
    media_image4.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752